Case: 21-60364     Document: 00516441995         Page: 1     Date Filed: 08/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-60364                      August 22, 2022
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk

   Raksmey Yin,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A200 362 667


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Raksmey Yin, a native and citizen of Cambodia, petitions for review
   of an order by the Board of Immigration Appeals (BIA) dismissing her appeal
   of the immigration judge’s (IJ) denial of her petition to remove conditions on
   her permanent resident status. Yin contends that the BIA incorrectly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60364      Document: 00516441995           Page: 2    Date Filed: 08/22/2022




                                     No. 21-60364


   determined that she had the burden of demonstrating that she entered into
   her qualifying marriage in good faith and applied the wrong legal standard.
          We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). We lack jurisdiction to review the factual findings relevant to the
   purely discretionary decision whether to grant a waiver. See Patel v. Garland,
   142 S. Ct. 1614, 1622-27 (2022). Legal determinations are reviewed de novo.
   Tibakweitira v. Wilkinson, 986 F.3d 905, 910 (5th Cir. 2021).
          An alien may obtain permanent resident status on a conditional basis
   by marrying a U.S. citizen. 8 U.S.C. § 1186a(a)(1). The conditional basis of
   that status may be removed, making the alien a lawful permanent resident, if
   the alien and the citizen spouse jointly file a petition during the 90-day period
   preceding the two-year anniversary of the grant of conditional status.
   § 1186a(c)(1)(A) and (d)(2)(A). However, if the alien and the citizen spouse
   separate within the first two years of marriage, the alien may file a petition
   and seek a waiver of the joint filing requirement by demonstrating that “the
   qualifying marriage was entered into in good faith by the alien spouse, but the
   qualifying marriage has been terminated (other than through the death of the
   spouse) and the alien was not at fault in failing to meet the requirements of
   [§ 1186a(c)(1)(A)].” § 1186a(c)(4)(B). While the decision whether to grant
   or deny a waiver of the joint filing requirement is discretionary and
   unreviewable, “the ‘predicate legal question of whether the IJ properly
   applied the law to the facts in determining the alien’s eligibility for
   discretionary relief’ is a question of law properly raised in a petition for
   review.” Alvarado de Rodriguez v. Holder, 585 F.3d 227, 234 (5th Cir. 2009)
   (quoting Nguyen v. Mukasey, 522 F.3d 853, 855 (8th Cir. 2008)). While Yin
   argues that the BIA incorrectly determined that she had the burden of
   demonstrating that she entered into her qualifying marriage in good faith,
   § 1186a explicitly provides that an alien unable to meet the joint filing



                                          2
Case: 21-60364      Document: 00516441995           Page: 3    Date Filed: 08/22/2022




                                     No. 21-60364


   requirements may have the conditional basis of her permanent resident status
   removed “if the alien demonstrates that” certain requirements are met.
   § 1186a(c)(4); see 8 CFR § 1216.5(a)(1). Moreover, we have recognized that
   to be eligible for a waiver of the joint filing requirements, the petitioner must
   demonstrate that the qualifying marriage was entered into in good faith.
   Alvarado de Rodriguez, 585 F.3d at 230. Accordingly, the BIA did not err in
   determining that Yin had the burden of demonstrating that she entered into
   her qualifying marriage in good faith.
          Contrary to Yin’s contention, “[t]he conduct of the parties after
   marriage is relevant to their intent at the time of marriage.” Matter of
   Laureano, 19 I. & N. Dec. 1, 3 (BIA 1983). “In considering whether an alien
   entered into a qualifying marriage in good faith,” one must “consider
   evidence relating to the amount of commitment by both parties to the marital
   relationship.” § 1216.5(e)(2). In this case, the IJ found that Yin failed to
   demonstrate that she entered into her qualifying marriage in good faith
   because months after receiving her conditional residential status she entered
   into a romantic relationship with her current husband. Specifically, the IJ
   noted that she was listed on a residential lease with her second husband
   shortly after receiving her conditional resident status; that she identified her
   second husband’s parents’ home as her residence after being arrested; and
   that shortly after separating from her initial husband, she traveled to
   Cambodia with her new husband. In light of the foregoing, the BIA did not
   err in concluding that Yin was ineligible for a good-faith marriage waiver
   because she failed to provide legally sufficient evidence to establish that her
   qualifying marriage was entered into in good faith. See § 1186a(c)(4)(B).
          Based upon the foregoing, the petition for review is DENIED.




                                            3